DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5 February 2021 has been entered.
 
Claim Rejections - 35 USC §§ 102, 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 21 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller (US Patent Number 878889).
Regarding claim 21, Miller discloses a stadium chair, comprising: a seat frame (including 12 for instance); a backrest frame (including 18 for instance) pivotally coupled to the seat frame for rotation about an axis (at 16); a biasing element (including 17 for instance), wherein the biasing element is configured to allow for (i) forward biasing of the backrest frame toward a neutral position relative to the seat frame, (ii) limited rearward rotation of the backrest frame from the neutral position, (iii) unbiased forward rotation of the backrest frame from the neutral position (in conjunction with members 14 and 20, this is the general manner of operation of the device; i.e. it can be folded forward without bias and lifted to a neutral upright position where it will engage the biasing element to allow limited rearward motion that is biased forward); and an anchor device (13) coupled to the seat frame and operable to removably attach the stadium chair to a bleacher seat (the anchor 13 is coupled to the frame at least in use and allows coupling to a bleacher 10).  
Regarding claim 22, Miller further discloses the backrest frame is substantially rigid (18 is described as “the rigid portion of the back”).  

Claim(s) 23-28, 31, and 32 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Miller.  Miller discloses a chair as explained above including a spring arrangement variously viewable as a tension spring and/or an elastic spring (which it would appear to clearly operate as), a cantilever spring (based on the operation of members 14 and/or 20) and adjustable for altered biasing force (at least by replacement/adjustment of the springs) but may .

Claims 29, 30, 33, and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Martinez (US Patent Number 5069503).  Miller discloses a chair as claimed as described above but does not disclose removable/rotatable arms.  Martinez discloses a related chair including a pair of removable arms (40) rotatably attached to a seat frame or backrest frame (the arms rotate on a seat frame and would be removable at least based on the fastener arrangement, etc.).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide arms as taught by Martinez in Miller’s device because this could improve comfort, support, and convenience for various users.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection necessitated by Applicant’s amendment.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP F GABLER whose telephone number is (571)272-2155.  The examiner can normally be reached on Mon-Fri 8:00 - 4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILIP F GABLER/Primary Examiner, Art Unit 3636